DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 2, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant amended independent claims 1 and 14 to require that the anchor remains in the urinary bladder when the rigid tube moves between a first position, in which the anchor is in a relaxed state, and a second position, in which the anchor is in an expanded state and bladder drainage is triggered. This distinguishes from the disclosure of Paulen, which discloses a urinary drainage catheter comprising an anchor that leaves the bladder and enters the urethra when triggering bladder drainage. Accordingly, the previously issued rejections of independent claims 1 and 14 over Paulen in view of Bolmsjö and in further view of Holzer, and the rejections of the corresponding dependent claims, have been withdrawn. In light of the amendments, Bolmsjö is now the closest prior art. However, Bolmsjö does not disclose a rigid tube as claimed. Accordingly, claims 1, 2, and 4-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781